Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to filings received 06/30/2021 for application 17/363,743 which claims earliest priority to 14/925,974 filed 10/28/2015.
Claims 1 and 4 being independent.
Claims 1-6 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 
When taking out all the additional elements from the claims, Independent claim 1 recites: 
retrieve a plurality of insurance contract underwriting terms pertaining to a physical asset; 
identify a plurality of risks associated with the physical asset based on the plurality of underwriting terms; 
identify a magnitude of each of the plurality of identified risks associated with the physical asset; and 
identify an upcoming risk event in the geographical location of the physical asset; 
generate a vulnerability model that relates the insurance contract underwriting terms and the magnitude of the plurality of risks to determine a risk response of the physical assets to the plurality of risks; and 
apply the upcoming risk event to the determined risk response to predict a loss associated with the physical asset; and 
generate a blended exposures and losses model configured to analyze concentration of losses in terms of time and location; 
generate synthetic data based on the magnitude of each of the plurality of risks and the predicted loss associated with the physical asset; and 
pass the synthetic data through the blended exposures and losses model to determine a concentrated risk of loss associated with a plurality of assets of the same type as the physical asset.
Thus, under the broadest reasonable interpretation, the claim 1 merely recites apply the upcoming risk event to the determined risk response to predict a loss associated with the physical asset; and generate a blended exposures and losses model configured to analyze concentration of losses in terms of time and location; generate synthetic data based on the magnitude of each of the plurality of risks and the predicted loss associated with the physical asset; and pass the synthetic data through the blended exposures and losses model to determine a concentrated risk of loss associated with a plurality of assets of the same type as the physical asset.. Therefore, both claims are directed towards a “Method of Organizing Human Activity” relating to “fundamental economic principles or practices” i.e. including hedging, insurance, mitigating risk. Further, both claims are related to mental processes including concepts performed in the human mind (including an observation, evaluation, judgment and opinion). Claim 4 is similar to claim 1 and interpreted under the same premise.
The judicial exceptions are not integrated into a practical application because the combination of additional element(s) of a “memory”, “processor”, and “computing device” are recited at a high level of generality i.e., as a generic processor performing generic computational functions as designed to do. These additional elements merely describe how to generally “apply” the judicial exception in a computer environment to automate a business process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). 
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, these steps include well-understood, routine and conventional computing functionality carried out by generic computing components, see specification at least paragraphs [038]-[044] & [053] disclosing generic commercially available computing components i.e. the sending, receiving and modifying data steps, see MPEP 2106.05(d)(II). Therefore, the independent claims are ineligible. 
The dependent claims 2-3 & 5-6 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of banking customer behavior systems. For instance, claims 2-3 further define the abstract idea and apply nothing significantly more. For the above reasons, claims 2-3 & 5-6 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Timothy Joel Davis et al. (US 10,579,749 B1, herein Davis).

As per claim 1, Davis teaches A system for risk quantification for insurance process management employing an advanced cyber-decision platform comprising: 
a high-speed data retrieval and storage module stored in a memory of and operating on a processor of a computing device and configured to: 
retrieve a plurality of insurance contract underwriting terms pertaining to a physical asset (Davis column 13 lines 34-47, column 14 lines 49-62 and column 26 lines 1-20); 
identify a plurality of risks associated with the physical asset based on the plurality of underwriting terms (Davis column 8 lines 51-67, column 9 lines 17-37, column 11 lines 1-24, column 12 lines 51-65 and column 19 lines 1-41); 
identify a magnitude of each of the plurality of identified risks associated with the physical asset (Davis column 7 lines 22-43, column 9 lines 18-44, column 21 lines 1-33, column 23 lines 6-29 and column 28 lines 55-67); and 
identify an upcoming risk event in the geographical location of the physical asset (Davis column 14 lines 49-62 and column 19 lines 14-32); 
a predictive analytics module stored in a memory of and operating on a processor of a computing device and configured to: 
generate a vulnerability model that relates the insurance contract underwriting terms and the magnitude of the plurality of risks to determine a risk response of the physical assets to the plurality of risks (Davis column 20 lines 4-17, column 22 lines 31-59, column 23 lines 6-29, column 30 lines 24-47, column 31 lines 17-36, column 37 lines 20-30 and column 38 lines 24-65); and 
apply the upcoming risk event to the determined risk response to predict a loss associated with the physical asset (Davis column 7 lines 1-21, column 9 lines 18-44, column 20 lines 58-67, column 21 lines 18-33, column 22 lines 60-67, column 27 lines 1-21, column 29 lines 36-51 and column 30 lines 4-22); and 
a predictive simulation module stored in a memory of and operating on a processor of a computing device and configured to: 
generate a blended exposures and losses model configured to analyze concentration of losses in terms of time and location (Davis column 20 lines 41-67, column 21 lines 18-33, column 22 lines 60-67, column 27 lines 1-21, column 29 lines 36-51 and column 30 lines 4-22);
 generate synthetic data based on the magnitude of each of the plurality of risks and the predicted loss associated with the physical asset (Davis column 21 lines 18-67, column 22 lines 13-59, column 23 lines 6-59, column 30 lines 4-47 and column 31 lines 17-35); and 
pass the synthetic data through the blended exposures and losses model to determine a concentrated risk of loss associated with a plurality of assets of the same type as the physical asset (Davis column 20 lines 58-67, column 21 lines 1-50, column 22 lines 60-67, column 23 lines 1-39 and column 30 lines 4-22).
As per claim 4, the claim recites analogous limitations to claim 1 above and therefore rejected under the same premise.

As per claim 2, Davis teaches the system of claim 1, wherein at least one of the predictive simulation algorithms performs historical simulations based on actual loss data (Davis column 14 lines 35-62, column 16 lines 3-23, column 26 lines 1-20 and column 33 lines 5-27).
As per claim 5, the claim recites analogous limitations to claim 2 above and therefore rejected under the same premise.

As per claim 3, Davis teaches the system of claim 2, wherein at least one of the plurality of risks is geo-political conditions at one or more sites of client business operation (Davis column 10 lines 40-55, column 11 lines 17-23 and column 14 lines 49-62).
As per claim 6, the claim recites analogous limitations to claim 3 above and therefore rejected under the same premise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/2/2022